Filed Pursuant to Rule 497(c) 1933 Act File No. 333-82865 1940 Act File No. 811-09447 Jacob Funds Inc. January 9, 2015 On behalf Jacob Internet Fund, Jacob Small Cap Growth Fund, Jacob Micro Cap Growth Fund and Jacob Wisdom Fund, each a series of Jacob Funds Inc. (the “Funds”), and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A.The interactive data file included as an exhibit to this filing relates to the form of prospectus filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(c) under the Securities Act on January 5, 2015; such form of Supplement (accession number 0001582816-15-000002 ) is incorporated by reference into this Rule 497 Document. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
